610 F.2d 541
UNITED STATES of America, Appellee,v.Kenneth W. GENTILE, Appellant.
No. 79-1710.
United States Court of Appeals,Eighth Circuit.
Submitted Dec. 3, 1979.Decided Dec. 10, 1979.

Richard L. Murray, Clayton, Mo., for appellant.
Robert D. Kingsland, U. S. Atty., Larry D. Hale, Asst. U. S. Atty., St. Louis, Mo., for appellee.
Before LAY, BRIGHT and STEPHENSON, Circuit Judges.

ORDER

1
Appellant Kenneth W. Gentile appeals an order of the district court revoking his probation.  Appellant argues that the district court abused its discretion in revoking probation because it relied upon a state criminal conviction which is being appealed and therefore has not yet become final.  We reject this contention.


2
Federal courts have consistently ruled that a criminal conviction provides sufficient grounds for revocation of probation even though an appeal from the conviction is still pending.  See Roberson v. State of Connecticut,501 F.2d 305, 308 (2d Cir. 1974), and cases cited therein.  A certified copy of the conviction is sufficient proof of the violation.  United States v. Lustig, 555 F.2d 751, 753 (9th Cir. 1977), Cert. denied, 434 U.S. 1045, 98 S.Ct. 889, 54 L.Ed.2d 796 (1978).


3
Affirmed.